DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Requirement for an Election of a Single Group of Invention
As indicated in the Non-Final Rejection filed 03/15/2021, Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 03/01/2021 has been acknowledged. Accordingly, claims 19-20 are withdrawn from further consideration as being drawn to a nonelected group of invention. 

Requirement for an Election of a Single Species
Applicant's election with traverse of Species 2 (Fig. 2C) and Species B (Fig. 10B) in the reply filed on 06/15/2021 is acknowledged.  The traversal is on the ground(s) that "it would not be an undue burden on the Examiner to search the claimed subject matter inclusive of all of the identified species (Figs. 2B, 2C, 10A, and 10B).”  This is not found persuasive because although the currently pending claims (claims 1, 3-11, and 13-18) are encompassed by all listed species as indicated in the previous Office Action, any amended and/or newly added claims that are drawn to one distinct species would present an undue search burden. In other words, Examiner recognizes that the claimed subject matter as currently claimed is drawn to all of the species. However, further amendments and/or new claims could and likely would cause the claimed subject matter to be drawn to an individual distinct species, which in turn would require different fields of search and/or prior art references. 
The requirement is still deemed proper and is therefore made FINAL.
 


Response to Amendment
	Applicant’s remarks and amendments filed 06/15/2021 are acknowledged and have been considered. 
	Regarding the objection to the specification, Applicant’s amendments to the specification are acknowledged; accordingly, the objection to the specification is withdrawn. 
	Regarding the claim objection, Applicant’s amendment to claim 5 is acknowledged; accordingly, the objection to claim 5 is withdrawn. 

Status of Claims
	Claims 1-20 were previously pending in the application. Claims 19-20 were previously withdrawn as being drawn to a nonelected group of invention. 
	As of the amendments filed 06/15/2021, claims 1, 3-5, 11, and 13 are amended; claims 2 and 12 are canceled; and no claims are newly added. 
	Accordingly, claims 1, 3-11, and 13-18 are under examination. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot et al. (US 2015/0238276 A1, hereinafter "Atarot") in view of Wood et al. (WO 2015/135058 A1, hereinafter “Wood”), further in view of Barclay et al. (US 2020/0121245 A1, hereinafter “Barclay”).
The latter reference, Wood, is provided on the Notice of References Cited under Foreign Patent Documents, and shows the inventor name to be “MCFADYEN STEPHEN;” however, the first named inventor on the reference is Wood, and the reference will be referred to as Wood in all further citations. 

Regarding claim 1, Atarot discloses: 
A surgical visualization system ("surgical controlling system" Atarot: Abstract), comprising:
a control circuit communicatively coupled ("controller in communication with a controller database" Atarot: Abstract) to a spectral light emitter ("light source can be at least one spectral range" Atarot: [0369]), a structured light emitter ("a structured light system" Atarot: [0095], Fig. 14), and an image sensor ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2; "`camera` hereinafter refers to an image-capture device" Atarot: [0158], also see [0282]-[0289]); and
a memory communicatively coupled to the control circuit (see PC 1140 in Fig. 14), wherein the memory stores instructions which, when executed, cause the control circuit ("computer-controllable laparoscopic light source in conjunction with software using the structured light method" Atarot: [0182]) to:
control the spectral light emitter to emit light ("light source can be at least one spectral range selected from a group consisting of the visible, near infrared, infrared, or ultraviolet spectral regions" Atarot: [0369]) in a plurality of wavelengths ("wavelengths from about 650 nm to about 1000 nm" Atarot: [0373]) suitable for penetrating a tissue and reaching a structure embedded in the tissue ("distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths due to the different fractions of e.g., lipids, deoxyhemoglobin (HHb), oxyhemoglobin (O2Hb) and water in the tissues" Atarot: [0373]);

control the image sensor to detect ("at least one sensor configured to detect light reflected from said field of view" Atarot: Claim 2) the plurality of spectral light wavelengths ("distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths" Atarot: [0373]) reflected from the structure and the structured light pattern on the surface of the tissue ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2);
calculate a three-dimensional digital representation of the surface of the tissue based on the reflected structured light pattern ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2).
While there may be additional limitations of claim 1 that are disclosed by this primary reference, Atarot is not being relied upon for teaching: 
generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation; 
provide the three-dimensional rendering of the surface of the tissue to a display; 
identify a position of the structure relative to the surface of the tissue based on the reflected spectral light wavelengths; and
display an image representative of the position of the structure relative to the surface of the tissue on the display, 
wherein the image is overlaid onto the three-dimensional rendering of the surface of the tissue.

identify a position of the structure based on the reflected spectral light wavelengths ("intraoperative image data is acquired by scanning, using hyperspectral imaging, of a selected local region of the tissue. From this intraoperative hyperspectral image data, a local vascular structure in the selected local region of the tissue is located and identified" Wood: Pg. 3, lines 17-20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the methods and systems for intraoperatively confirming location of tissue structures as taught by Wood. One of ordinary skill in the art would have been motivated to make this modification because hyperspectral imaging "is a powerful technique as spatially resolved tissue chemical or microstructural properties can imaged, thus providing a more complete understanding of the tissue and may be a useful technique for tissue differentiation" (Wood: Pg. 2, lines 12-15). 
	While Atarot and Wood both provide disclosures for three-dimensional renderings and displaying images/representations/renderings, the combination of Atarot and Wood is not being relied upon for teaching: 
generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation; 
provide the three-dimensional rendering of the surface of the tissue to a display; 
identify a position of the structure relative to the surface of the tissue based on the reflected spectral light wavelengths; and
display an image representative of the position of the structure relative to the surface of the tissue on the display, 

However, in a similar invention in the same field of endeavor, Barclay teaches anatomical surface assessment methods, devices, and systems (Title), which "provide improved devices, systems, and methods for assessing and/or treating wounds and/or other anatomical features" (Barclay: [0005]): 
generate a three-dimensional rendering of the surface of the tissue ("data sets may be processed to form a three - dimensional model of the patient's skin surface including the feature" Barclay: [0017]) based on the calculated three-dimensional digital representation ("data sets may include three - dimensional image data of the patient's skin surface" Barclay: [0017]; [The three-dimensional model of the patient's skin surface as taught by Barclay represents the claimed three-dimensional rendering of the surface of the tissue.]); 
provide the three-dimensional rendering of the surface ("displaying data representative of a feature on a patient's skin surface, may include: displaying a three - dimensional model of the skin surface" Barclay: [0029]) of the tissue to a display ("3D representation 223 may be displayed, based on the 3D image data" Barclay: [0214]); 
identify a position of the structure ("may be used to build up a self-consistent map of the target, ie: keeping track of the relative positions of many features by analysis of the captured image data" Barclay: [0129]; "allow surface feature dimensions to be tracked over time" Barclay: [0248]) relative to the surface of the tissue ([See Fig. 11, which shows the position of the structure (skin feature 1) relative to the surface of the tissue (patient’s leg 2).]) based on the reflected spectral light wavelengths ("hyperspectral image sensor may be used, i.e. a sensor that has sensitivity outside the conventional RGB visible spectrum range" Barclay: [0080]); and
display an image representative of the position of the structure relative to the surface ("depth image may be displayed in window 234" Barclay: [0217]) of the tissue on the display ("FIG. 11 shows an image 10 of a patient's leg 2 captured at a first time and including a skin feature 1" Barclay: [0188]; [Barclay’s 
wherein the image is overlaid onto the three-dimensional rendering of the surface of the tissue ("3D representation may also be overlaid with any other image data, such as RGB and/or thermal data, or any other suitable indicators of wound parameters or characteristics may be overlaid on the 3D representation 223" Barclay: [0214]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the anatomical surface assessment methods, devices, and systems as taught by Barclay. One of ordinary skill in the art would have been motivated to make this modification for the following reasons: 
Regarding providing the three-dimensional rendering of the surface of the tissue to a display, one of ordinary skill in the art would have been motivated to make this modification because the "display may be advantageously used to visualize the 3D rendered surface" (Barclay: [0211])
Regarding identifying a position of the structure relative to the surface of the tissue based on the reflected spectral light wavelengths, one of ordinary skill in the art would have been motivated to make this modification because "a spectrometer or array of spectrometers may be used to provide greater color resolution than a conventional RGB sensor" (Barclay: [0080])
Regarding displaying an image representative of the position of the structure relative to the surface of the tissue on the display wherein the image is overlaid onto the three-dimensional rendering of the surface of the tissue, one of ordinary skill in the art would have been motivated to make this modification because a "user may rotate the 3D representation to examine the wound from different angles. To illustrate this, FIG. 20 shows an example in which the wound has been rotated to view it from the underside. Rotation allows viewing into any undermined 

Regarding claim 3, the combination of Atarot, Wood, and Barclay discloses: 
The surgical visualization system of Claim 1, as described above. 
	Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to determine a distance from the structured light source to the surface of the tissue from the detected structured light pattern ("Since the point location on both the projector and the camera is known, reconstruction of the coordinates in space of the reflecting point on the object (the “shape world coordinates”) can be carried out by simple triangulation" Atarot: [0203]).

Regarding claim 4, the combination of Atarot, Wood, and Barclay discloses: 
The surgical visualization system of Claim 1, as described above. 
	Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to detect the structure with a selective plurality of infrared light waves ("light source can be at least one spectral range selected from a group consisting of the visible, near infrared, infrared, or ultraviolet spectral regions" Atarot: [0369]; "Color modulation can be used to distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths due to the different fractions of e.g., lipids, deoxyhemoglobin (HHb), oxyhemoglobin (O2Hb) and water in the tissues" Atarot: [0373]).

Regarding claim 11, Atarot discloses: 
A surgical visualization system ("surgical controlling system" Atarot: Abstract), comprising:
an image sensor ("`camera` hereinafter refers to an image-capture device" Atarot: [0158]) configured to detect ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2) structured light patterns ("structured light sensor measures" Atarot: [0223]) and reflectance of spectral light in a plurality of wavelengths ("wavelengths from about 650 nm to about 1000 nm" Atarot: [0373]);
a control circuit ("controller in communication with a controller database" Atarot: Abstract) communicatively coupled to the image sensor ("communicable database adapted to receive at least one real-time image of said surgical environment" Atarot: [0015]); and
a memory communicatively coupled to the control circuit ("computer-controllable laparoscopic light source in conjunction with software using the structured light method" Atarot: [0182]), wherein the memory stores instructions which, when executed, cause the image sensor ("at least one sensor configured to detect light reflected from said field of view" Atarot: Claim 2) to:
detect the reflectance of spectral light ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2);
detect a structured light pattern on a surface ("In the structured light technique, … 3D image is constructed from the light pattern received by a sensor (120) after reflection from an object" Atarot: [0202]);
calculate a three-dimensional digital representation of the surface based on the detected structured light pattern ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2); and
identify a position of a structure ("3D spatial positions of the organs" Atarot: [0618]; "organ detection function is adapted to detect organs in the surgical environment and to output instructions to the 
wherein the memory (see PC 1140 in Fig. 14) stores instructions which, when executed, cause the control circuit ("computer-controllable laparoscopic light source in conjunction with software using the structured light method" Atarot: [0182]) to:
generate a three-dimensional rendering of the surface from the structured light pattern ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2). 
While there may be additional limitations of claim 11 that are disclosed by this primary reference, Atarot is not being relied upon for teaching: 
identify a position of a structure positioned below the surface relative to the surface based on the reflectance of spectral light in the plurality of wavelengths;
provide the three-dimensional rendering of the surface to a video monitor; and
display an image representative of the position of the structure relative to the surface on the video monitor, 
wherein the image is overlaid onto the three-dimensional rendering of the surface.
However, in a similar invention in the same field of endeavor, Wood teaches methods and systems for intraoperatively confirming location of tissue structures (Title), including a tunable light source which can be tuned to a number of different wavelengths (Pg. 34): 
identify a position of a structure positioned below the surface based on the reflectance of spectral light in the plurality of wavelengths ("intraoperative image data is acquired by scanning, using hyperspectral imaging, of a selected local region of the tissue. From this intraoperative hyperspectral image data, a local vascular structure in the selected local region of the tissue is located and identified" Wood: Pg. 3, lines 17-20; [The vascular structure is located below the surface of the skin.]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the methods and systems for intraoperatively confirming location of tissue structures as taught by Wood. One of ordinary skill in the art would have been motivated to make this modification because hyperspectral imaging "is a powerful technique as spatially resolved tissue chemical or microstructural properties can imaged, thus providing a more complete understanding of the tissue and may be a useful technique for tissue differentiation" (Wood: Pg. 2, lines 12-15). 
	While Atarot and Wood both provide disclosures for three-dimensional renderings and displaying images/representations/renderings, the combination of Atarot and Wood is not being relied upon for teaching: 
identify a position of a structure relative to the surface based on the reflectance of spectral light in the plurality of wavelengths;
provide the three-dimensional rendering of the surface to a video monitor; and
display an image representative of the position of the structure relative to the surface on the video monitor, 
wherein the image is overlaid onto the three-dimensional rendering of the surface.
However, in a similar invention in the same field of endeavor, Barclay teaches anatomical surface assessment methods, devices, and systems (Title), which "provide improved devices, systems, and methods for assessing and/or treating wounds and/or other anatomical features" (Barclay: [0005]): 
identify a position of a structure ("may be used to build up a self-consistent map of the target, ie: keeping track of the relative positions of many features by analysis of the captured image data" Barclay: [0129]; "allow surface feature dimensions to be tracked over time" Barclay: [0248]) relative to the surface ([See Fig. 11, which shows the position of the structure (skin feature 1) relative to the surface of the tissue (patient’s leg 2).]) based on the reflectance of spectral light in the plurality of wavelengths ("hyperspectral image sensor may be used, i.e. a sensor that has sensitivity outside the conventional RGB visible spectrum range" Barclay: [0080]);
provide the three-dimensional rendering ("data sets may be processed to form a three - dimensional model of the patient's skin surface including the feature" Barclay: [0017]) of the surface to a video monitor ("Displayed data, whether in still image or animation/video form, may include any combination of: a representation based on the three-dimensional image data" Barclay: [0168]); and
display an image ("depth image may be displayed in window 234" Barclay: [0217]) representative of the position of the structure relative to the surface ("FIG. 11 shows an image 10 of a patient's leg 2 captured at a first time and including a skin feature 1" Barclay: [0188]; [Barclay’s Fig. 11 depicts an image representative of the position of the structure (skin feature 1) relative to the surface of the tissue (patient’s leg 2).]) on the video monitor ("animation or video clip showing the development or healing of a wound over time may be created and displayed in uniform temporal increments to a user on any suitable display screen, touchscreen, head mounted display or the like" Barclay: [0167]), 
wherein the image is overlaid onto the three-dimensional rendering of the surface ("3D representation may also be overlaid with any other image data, such as RGB and/or thermal data, or any other suitable indicators of wound parameters or characteristics may be overlaid on the 3D representation 223" Barclay: [0214]).
Although already described as being disclosed by Atarot, Barclay also teaches: 
wherein the memory ("Computer-executable instructions may be stored in memory" Barclay: [0074]) stores instructions which, when executed, cause the control circuit ("programmable controllers, application-specific integrated circuits" Barclay: [0074]) to: 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the anatomical surface assessment methods, devices, and systems as taught by Barclay. One of ordinary skill in the art would have been motivated to make this modification for the following reasons: 
Regarding providing the three-dimensional rendering of the surface of the tissue to a display, one of ordinary skill in the art would have been motivated to make this modification because the "display may be advantageously used to visualize the 3D rendered surface" (Barclay: [0211])
Regarding identifying a position of the structure relative to the surface of the tissue based on the reflected spectral light wavelengths, one of ordinary skill in the art would have been motivated to make this modification because "a spectrometer or array of spectrometers may be used to provide greater color resolution than a conventional RGB sensor" (Barclay: [0080])
Regarding displaying an image representative of the position of the structure relative to the surface of the tissue on the display wherein the image is overlaid onto the three-dimensional rendering of the surface of the tissue, one of ordinary skill in the art would have been motivated to make this modification because a "user may rotate the 3D representation to examine the wound from different angles. To illustrate this, FIG. 20 shows an example in which the wound 

Regarding claim 14, the combination of Atarot, Wood, and Barclay discloses: 
The surgical visualization system of Claim 11, as described above. 
	Atarot further discloses: 
wherein the control circuit further comprises a second processing module configured to output a signal representative of the distance from a surgical tool to the surface ("distance between the tool and another object in the surgical environment, such as, but not limited to, an organ" Atarot: [0415]; “calculation of the 3D location of the surface of an unknown object” Atarot: [0161]) based on the structured light pattern detected by the image sensor ("Advantages of a structured light system include: … Adding a Distance Index from one object to the other (e.g., tissue). Measurement of distances between any two points in the image is simple" Atarot: [0192]-[0197]).

Regarding claim 17, the combination of Atarot, Wood, and Barclay discloses: 
The surgical visualization system of Claim 11, as described above. 
	Atarot further discloses: 
further comprising a robotically-controlled surgical tool ("‘automated assistant’ refers hereinafter to any mechanical device (including but not limited to a robotic device) that can maneuver and control the position of a surgical or endoscopic instrument" Atarot: [0148]),


Regarding claim 18, the combination of Atarot, Wood, and Barclay discloses: 
The surgical visualization system of Claim 17, as described above. 
	Atarot further discloses: 
wherein the control circuit further comprises a communication module configured to provide an alert when the robotically-controlled surgical tool is moved within a range of positions defined around the structure ("if the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool, is less than a predetermined distance, the proximity sensor activates, thereby notifying the control system that at least one tool is too close to another object in the surgical environment" Atarot: [0415]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot and Wood in view of Barclay, further in view of Guo et al. (US 2016/0061941 A1, hereinafter "Guo").

Regarding claim 5, the combination of Atarot, Wood, and Barclay discloses: 
The surgical visualization system of claim 4, as described above.
The combination of Atarot, Wood, and Barclay is not being relied upon for teaching: 
determine a distance between the structure and the spectral light emitter based on a delay between the emission and reception of the selective plurality of infrared light waves.

wherein the memory stores instructions executable by the control circuit to determine a distance between the structure and the spectral light emitter based on a delay between the emission and reception of the selective plurality of infrared light waves ("delay time between the emission of a light pulse of emitted light 104 and the receipt of that light pulse in reflected light 108, … Once the time of flight (i.e., TOF) is known, the distance L from light source 102 to object 106 can be determined" Guo: [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the time of flight imaging system as taught by Guo. One of ordinary skill in the art would have been motivated to make this modification as a way to "carry out flexible and highly efficient calibration of the delay differences between the light source and the image sensor" (Guo: [0017]). 

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot, Wood, and Barclay in view of Guo, further in view of Margallo Balbas et al. (US 10194981 B2, hereinafter "Margallo Balbas").

Regarding claim 6, the combination of Atarot, Wood, Barclay, and Guo discloses: 
The surgical visualization system of claim 5, as described above. 
The combination of Atarot, Wood, Barclay, and Guo is not being relied upon for teaching: 
determine a depth of the structure relative to the surface of the tissue.

wherein the memory stores instructions executable by the control circuit to determine a depth of the structure relative to the surface of the tissue (""depth-resolved" defines data in which one or more portions of the data related to specific depths of an imaged sample can be identified" Margallo Balbas: Col. 13, lines 24-26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the ablation catheter with tissue evaluation as taught by Margallo Balbas. One of ordinary skill in the art would have been motivated to make this modification to "provide data about tissue type, as extracted from the depth-resolved optical data, to a navigation system configured to move the catheter through the body of a patient" (Margallo Balbas: Col. 20, lines 19-22). 

	Regarding claim 7, the combination of Atarot, Wood, Barclay, Guo, and Margallo Balbas discloses: 
The surgical visualization system of claim 6, as described above. 
Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to triangulate (“can be carried out by simple triangulation” Atarot: [0203]) the distance from a surgical device to the structure ("the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool" Atarot: [0415]; "determines, for objects within the predetermined distance, the distance between the sensor and the object" Atarot: [0416]).

Regarding claim 9, the combination of Atarot, Wood, Barclay, Guo, and Margallo Balbas discloses: 
The surgical visualization system of claim 7, as described above. 
	Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to provide an alert when the distance from the surgical device to the structure is reduced to less than a minimum threshold distance ("if the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool, is less than a predetermined distance, the proximity sensor activates, thereby notifying the control system that at least one tool is too close to another object in the surgical environment" Atarot: [0415]).

Regarding claim 10, the combination of Atarot, Wood, Barclay, Guo, and Margallo Balbas discloses: 
The surgical visualization system of claim 7, as described above. 
Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to communicate proximity data to a robotic system in control of the surgical device ("output instructions to the tracking subsystem to instruct the maneuvering subsystem to direct the endoscope to the surgical tool and the anatomical element within the surgical environment if the distance between the at least one surgical tool and an anatomical element is less than the predetermined distance" Atarot: [0519]; "‘automated assistant’ refers hereinafter to any mechanical device (including but not limited to a robotic device) that can maneuver and control the position of a surgical or endoscopic instrument" Atarot: [0148]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot and Wood in view of Margallo Balbas.

Regarding claim 13, the combination of Atarot, Wood, and Barclay discloses: 
The surgical visualization system of claim 11, as described above. 
The combination of Atarot, Wood, and Barclay is not being relied upon for teaching: 
a time-of-flight module configured to output a signal representative of the distance from a surgical tool to the structure based on a delay between the emission and reception of the spectral light.
However, in a similar invention in the same field of endeavor, Margallo Balbas teaches a system with tissue evaluation including depth-resolved data and time-of-flight of the light reflected from a surface of the tissue extracted from the depth-resolved data and used to determine distance: 
wherein the control circuit further comprises a time-of-flight module configured to output a signal representative of the distance from a surgical tool to the structure based on a delay between the emission and reception of the spectral light ("time-of-flight of the light reflected from a surface of the tissue may be extracted from the depth-resolved optical data and used to determine distance" Margallo Balbas: Col. 20, lines 39-46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the ablation catheter with tissue evaluation as taught by Margallo Balbas. One of ordinary skill in the art would have been motivated to make this modification because "distance information generated by the processing device may be presented to the user to aid in navigation, or used to automatically control the movement of the catheter" (Margallo Balbas: Col. 20, lines 47-49). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot, Wood, and Barclay in view of Guo and Margallo Balbas, further in view of Duindam et al. (US 2016/0183841 A1, hereinafter "Duindam").

Regarding claim 8, the combination of Atarot, Wood, Barclay, Guo, and Margallo Balbas discloses: 
The surgical visualization system of claim 7, as described above. 
The combination of Atarot, Wood, Barclay, Guo, and Margallo Balbas is not being relied upon for teaching: 
wherein the memory stores instructions executable by the control circuit to depict the distance from the surgical device to the structure on the display.
However, in a similar invention in the same field of endeavor, Duindam teaches a method of guiding an interventional instrument within a patient anatomy, which includes a distance display for showing the distance from an instrument to a target: 
wherein the memory stores instructions executable by the control circuit to depict the distance from the surgical device to the structure on the display ("GUI may also include other information relevant to the surgery, such as a distance display 316 showing the distance remaining from the distal end 218 (also referred to as the tip portion) of the interventional instrument 200 to a target location 312" Duindam: [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the method of guiding an interventional instrument as taught by Duindam. One of ordinary skill in the art would have been motivated to make this modification to "allow the surgeon to navigate . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot and Wood in view of Barclay, further in view of Duindam.

Regarding claim 15, the combination of Atarot, Wood, and Barclay discloses: 
The surgical visualization system of claim 14, as described above. 
	Atarot further discloses:  
further comprising an imaging system comprising a monitor ("touchscreen to be that which displays the image of said location" Atarot: Claim 16),
wherein the control circuit further comprises an image overlay controller configured to receive the three-dimensional digital representation ("3D representations which may be rendered from the real-time images of the surgical environment" Atarot: [0547]) of the surface and the position of the structure ("3D spatial positions of the organs" Atarot: [0618]). 
The combination of Atarot, Wood, and Barclay is not being relied upon for teaching: 
wherein the image overlay controller is configured to send a signal representative of an augmented view of the structure overlaying the three-dimensional digital representation of the surface.
However, in a similar invention in the same field of endeavor, Duindam teaches a method of guiding an interventional instrument within a patient anatomy, which includes a distance display for showing the distance from an instrument to a target: 
wherein the image overlay controller is configured to send a signal representative of an augmented view of the structure overlaying ("target locations 312 may also be incorporated into (e.g., overlaid, superimposed, otherwise combined with) any of the images in the GUI as demonstrated in images 306 overlaid onto images in the GUI as demonstrated in images 304 and 306" Duindam: [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the method of guiding an interventional instrument as taught by Duindam. One of ordinary skill in the art would have been motivated to make this modification to "allow the surgeon to navigate the interventional instrument towards an ultimate target location via an indirect route through the patient's anatomy" (Duindam: [0049]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot, Wood, and Barclay in view of Duindam, further in view of Chuanggui et al. (US 2006/0293557 A1, hereinafter "Chuanggui").

Regarding claim 16, the combination of Atarot, Wood, Barclay, and Duindam discloses: 
The surgical visualization system of claim 15, as described above. 
	Atarot further discloses: 
wherein the imaging system further comprises controls the view on the monitor between reality, in which the view of the surface is illuminated with visible light detected by the image sensor ("display may be used to output the acquired real-time images of a surgical environment" Atarot: [0549]),
and an augmented reality ("display may be used to output the acquired real-time images of a surgical environment with augmented reality elements" Atarot: [0549]), in which the structure is schematically depicted on the three-dimensional digital representation of the surface ("3D representations which may be rendered from the real-time images of the surgical environment" Atarot: [0547]).
The combination of Atarot, Wood, Barclay and Duindam is not being relied upon for teaching: 
to selectively toggle the view on the monitor. 
However, in a similar invention in the same field of endeavor, Chuanggui teaches a system and method for surgical visualization including augmented reality and image overlay: 
wherein the imaging system further comprises controls configured to selectively toggle ("facility to seamlessly and efficiently switch between them" Chuanggui: [0016]) the view on the monitor ("surgical imaging method and system which can provide integrated augmented reality" Chuanggui: [0016]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the method and apparati for surgical visualization as taught by Chuanggui. One of ordinary skill in the art would have been motivated to make this modification because by "linking the images of internal anatomy with the actual surgical field, navigation systems can improve the surgeon's ability to locate various anatomical features inside the patient in the operation" (Chuanggui: [0004]). 

Response to Arguments
Applicant submits the following: 

	Applicant traverses the prior art rejections in view of the amendments and remarks. Applicant submits that Atarot and Wood, alone and in combination with each other, simply fail to disclose, teach, or suggest, at least, all elements of independent claim 1, and requests that the 35 U.S.C. 103 rejection to independent claim 1 be withdrawn. 
	Applicant further submits that the above-provided discussion applied with the same or similar force to independent claim 11, and requests that the 35 U.S.C. 103 rejection to independent claim 11 be withdrawn. 

In response, Examiner respectfully submits that Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. 

Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").

MPEP § 2145
	
	For the reasons provided above, Examiner respectfully submits that Applicant’s arguments with respect to independent claims 1 and 11 are not persuasive. 
	However, Examiner respectfully acknowledges Applicant’s amendments to independent claims 1 and 11, and submits that these amendments alter the scope of the claimed invention, thus necessitating a new ground of rejection. Accordingly, in view of the amendments to independent clams 1 and 11, a new ground of rejection is made under 35 U.S.C. 103 over Atarot in view of Wood, further in view of Barclay. This new ground of rejection is described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

Applicant further argues: 	

Applicant proceeds to list each of the dependent claims and the corresponding prior art references that were used for the rejection of each of these claims, and requests that each of these 35 U.S.C. 103 rejections be withdrawn at least due to their respective dependencies from independent claims 1 and 11. 

	In response, Examiner respectfully submits that as described above, independent claims 1 and 11 are rejected under a new ground of rejection. Accordingly, the dependent claims are not presently allowable. The rejection of each of the dependent claims is addressed individually in the 35 U.S.C. 103 rejection section of the present Office Action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793